Citation Nr: 0944591	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  04-19 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to March 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

This case was previously remanded in April 2008.

FINDINGS OF FACT

1.  Beginning in March 1978, the Veteran received multiple 
treatments for lower back pain.

2.  The only medical opinion of record tends to suggest there 
is a connection between the Veteran's in service back 
treatments, and her current degenerative joint disease of the 
lumbar spine.

CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the criteria for service connection for degenerative joint 
disease of the lumbar spine are met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the Veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The analysis here may be briefly stated.  As indicated above, 
the Veteran served on active duty from April 1977 to March 
1979.  In March 1978, the Veteran sought treatment for lower 
back pain, which resulted from falling from a chair, and was 
diagnosed with back strain, myositis.  At this time, the 
Veteran was recommended for physical therapy, and her service 
treatment records are replete with continued treatments 
related to her lower back.  Moreover, on the Veteran's 
February 1979 Report of Medical History, she reported 
recurrent back pain, and the military medical professional 
noted the Veteran's occasional lower back pain, likely 
secondary to trauma.  An April 2009 VA examination diagnosed 
the Veteran to have degenerative joint disease of the lumbar 
spine.  The examiner further opined that it was as likely as 
not that the Veteran's current back disorder is related to 
her in service back treatments, and noted that the Veteran 
did "complain of chronic ongoing back pain with it possible 
that is the same condition as her mild [degenerative joint 
disease] now continuing mechanical back pain over the 
years."  

Given the complaints and treatments in service, the presence 
of current disability, and an arguably favorable medical 
opinion, the Board concludes that with the resolution of 
reasonable doubt in favor of the Veteran, the criteria to 
establish service connection for degenerative joint disease 
of the lumbar spine are met.  




ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted, subject to the laws and regulations 
governing the awards of monetary compensation.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


